DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-13 are pending in the instant application.

2.	The use of a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as commercial marks.

3.	The disclosure is objected (see specification, page 6) to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, 

5.	Claims 1-3 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutay et al (Journal of Clinical Investigation, June 2013, 123/6:2366-2379; already of record) or Ambite et al (Pathogens, 13 July 2016, 5/3:11 pages. Published: 13 July 2016; already of record).
Lutay et al discloses a composition comprising a protein for the therapeutic (in vivo) use of the prototype asymptomatic bacteriuria (ABU) strain E. coli 83972, which suppresses RNA polymerase II-dependent (Pol II-dependent) host gene expression in patients with urinary tract infections.   Lutay et al discloses the use of an inhibitor or RNA polymerase II in the therapy of urinary tract infections and therefore anticipates the claimed subject matter.   The prior art discloses a method for anti-infection therapy (urinary tract infection) in a patient.
Ambite et al discloses the therapeutic (in vivo, i.e. method of treatment) use of the prototype asymptomatic bacteriuria (ABU) strain E. coli 83972, which suppresses RNA polymerase II-dependent (Pol II-dependent) host gene expression in patients with urinary tract infections.  Ambite et al aims at identifying the gene responsible for the inhibition of Pol II. Although ABU strain E. coli 83972 was found to release phage particles during growth in human urine, there was no evidence to support phage-mediated regulation of Pol II activity.  The bacterial mechanism of Pol II inhibition has however not been identified.   The ABU strain E. coli 83972 inhibits RNA Polymerase ll-dependent gene expression and the expression of innate immune response genes.  Ambite et al discloses the use of an inhibitor or RNA polymerase II in the therapy (i.e. method of anti-. 

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.               
The claims recite “variant thereof”, “variant thereof said protein” or an “active fragment thereof”.
The specification discloses only isolated examples of such possible inhibitors. The information provided in the specification is not sufficient to enable the skilled person to find all possible alternative compounds with the function without undue burden. The specification does not provide any test data demonstrating a therapeutic effect let alone one for structurally unrelated compounds. A skilled person cannot reduce to practice a definition of the claimed subject matter because the compounds used in the claims have potentially limitless structural possibilities. It would be an undue burden to isolate and characterize all potential such RNA polymerase II without any effective pointer to their identity or structure, or to test every known compound and every conceivable future compound for this activity to see if it falls within the scope of the claim. The claims lack a definition of the subject matter in technical terms. 
The terms "variant thereof" and "active fragment thereof" since it is not known to the skilled reader which structures are intended to be encompassed by these terms.    Besides, whereas in order for a further medical use claim to be deemed sufficiently disclosed, it is not necessary for a therapeutic effect to have been demonstrated clinically, the effect shown in the application (examples) must directly and unambiguously reflect the claimed therapeutic applications.   This is however not the case here.

 Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to a variant thereof or active fragment thereof of inhibitors of RNA polymerase II as instantly claimed, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). While the level of skill in the art is high, the unpredictability of the art, lack of guidance, broad scope of the claims and poorly developed state of the art would require that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention. With regard to (4) the nature of the invention has been discussed above and (5) the state of the prior art has have been discussed above.  With regard to (6), the specification requires the skilled artisan to practice trial and error experimentation with different variants thereof or active fragments of an 
8.	No claims are allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645

/Nita M. Minnifield/Primary Examiner, Art Unit 1645